In an action to recover damages for personal injuries suffered by plaintiff when he stepped from in front of a parked truck and came in contact with defendant’s automobile, which was passing the truck, resettled order setting the verdict aside and directing a. new trial on the ground that the. verdict is against the weight of the evidence, insofar as appealed from, unanimously affirmed, with costs to respondent to abide the event. No opinion. Present — Hagarty, Acting P. J., Carswell, Adel, Aldrich and Nolan, JJ.